      Case 1:17-cv-01424-MKV-SDA Document 85 Filed 04/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                               DOCUMENT
                                                                            ELECTRONICALLY FILED
 STANLEY TAYLOR,                                                            DOC #:
                                                                            DATE FILED: 4/13/2021
                              Plaintiff,
                                                                           17-cv-1424 (MKV)
                               -against-
                                                                                 ORDER
 THE CITY OF NEW YORK, et al.,

                              Defendants.

MARY KAY VYSKOCIL, United States District Judge:

          IT IS HEREBY ORDERED that Plaintiff’s request to reopen discovery [ECF #81] is

GRANTED for 90 days only. All discovery in this case must be completed by July 12, 2021.

Accordingly, Defendants’ motion for summary judgment [ECF #75] is DENIED WITHOUT

PREJUDICE to renewal after discovery is complete. IT IS FURTHERE ORDERED that, by

July 15, 2021, the parties shall file a joint status letter and pre-motion submissions for any post-

discovery dispositive motions.

          The Clerk of Court is respectfully directed to terminate the motions at docket entries 75

and 81.

SO ORDERED.
                                                       _________________________________
Date: April 13, 2021                                   MARY KAY VYSKOCIL
      New York, NY                                     United States District Judge
